DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 10/27/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 8, with respect to Applicant’s cancellation of claim 4 have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant's arguments, see pages 9-10, alleging that Hussain merely discloses two tip pairs on either end of a tool and Cho merely discloses two tip pairs on the same end of the tool thereby failing to teach three tip pairs without improper use of hindsight have been fully considered but they are not persuasive.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 
Applicant's arguments, see page 10, alleging that Abdullah mentions ridges but lacks a stabilizing tweezing arm thereby not providing a proper motivation to combine have been fully considered but they are not persuasive.  In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 
Applicant's arguments, see pages 10-11, alleging that the current prior art of record fails to disclose or teach the obtuse angles allowing the second and third tip pairs to be engaged independently of one another (see Applicant’s bolded statement on p. 11 of their arguments) have been fully considered but they are not persuasive.  In response to Applicant's argument that the prior art of record fails to disclose or teach the obtuse angles allowing the second and third tip pairs to be engaged independently of one another does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., independent engagement of the second tip pair and the third tip pair) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2016/0279766) in view of Cho (US 2011/0121592) and Abdullah (US 2015/0289626).
Hussain discloses (see Figs. 1-4) a dual ended tweezer comprising the following claims limitations:
(claim 1) an elongated tweezing body (i.e. central portion of the tweezer of Figs. 1-4); a first tip pair (5, Figs. 1-2); a second tip pair (4, Figs. 1-2); the elongated 
(claim 2) the stabilizing arm (3) being oriented at a first acute angle (i.e. “upper” 31 in Fig. 2) with the first tweezing arm (1); the stabilizing arm (3) being oriented at a second acute angle (i.e. “lower” 31 in Fig. 2) with the second tweezing arm (2); and, the first acute angle and the second acute angle being alternate interior angles in between the first tweezing arm (1) and the second tweezing arm (2) (as shown in Figs. 1-4; see claims 5-7; [0030]);
(claim 3) the first acute angle (i.e. “upper” 31 in Fig. 2) and the second acute angle (i.e. “lower” 31 in Fig. 2) being equal to each other (as shown in Figs. 1-4; [0030]; i.e. alternate interior angles 31 are equal);
(claim 7) the first tip pair (5) being a slanted tip pair (as shown in Fig. 1; see claim 15; [0034]); 
(claim 8) the second tip pair (4) being a straight tip pair (see claim 9; [0033]); and
(claim 10) an elongated tweezing body (i.e. central portion of the tweezer of Figs. 1-4); a first tip pair (5, Figs. 1-2); a second tip pair (4, Figs. 1-2); the elongated tweezing body comprises a first tweezing arm (1, Figs. 1-2), a second tweezing arm (2, Figs. 1-2), a stabilizing tweezing arm (3, Figs. 1-2), a first tweezing end (8, Figs. 1-2), and a second tweezing end (7, Figs. 1-2); the first tweezing arm (1) being positioned parallel and offset from the second tweezing arm (2) (as shown in Figs. 1-4; see Abstract; [0028]-[0029]); the first tweezing end (8) being positioned opposite the second tweezing end (7) along the elongated tweezing body (as shown in Figs. 1-4); the stabilizing tweezing arm (3) being transversally connected in between the first tweezing arm (1) and 
Hussain, as applied above, discloses a dual ended tweezer comprising all the limitations of the claim except for the device having a third tip pair, a first tip of the third tip pair being terminally fixed with the first tweezing arm, a second tip of the third tip pair being terminally fixed with the second tweezing arm, the first tip of the second tip pair and the first tip of the third tip pair being oriented away from each other; and, the second tip of the second tip pair and the second tip of the third tip pair being oriented away from each other, the first tip of the second tip pair and the first tip of the third tip pair being oriented at a first obtuse angle; the second tip of the second tip pair and the second tip of the third tip pair being oriented at a second obtuse angle; the first obtuse angle and the second obtuse angle being equal to each other, and the third tip pair being a pointed tip pair, a plurality of first ridges; the first tweezing arm comprises a first surface and a second surface; the first surface being positioned opposite the second surface about the first tweezing arm; the first surface and the second surface being positioned parallel with each other; the stabilizing tweezing arm being positioned adjacent the second surface; the plurality of first ridges being integrated into the first surface; and, the plurality of first ridges being distributed across the first surface, a plurality of second ridges; the second tweezing arm comprises a first surface and a second surface; the first surface being positioned opposite the second surface about the second tweezing arm; the first surface and the second surface being positioned parallel with each other; the stabilizing tweezing arm being positioned adjacent the second 
However, Cho teaches (see Fig. 1A) a similar tweezer (1) comprising a third tip pair (2b, Fig. 1A), a first tip of the third tip pair being terminally fixed with the first tweezing arm (i.e. tip 2b on the “front” tweezer arm 8, as shown in Fig. 1A), a second tip of the third tip pair being terminally fixed with the second tweezing arm (i.e. tip 2b on the “rear” tweezer arm 9, as shown in Fig. 1A), the first tip of the second tip pair (2a, Fig. 1A) and the first tip of the third tip pair (2b) being oriented away from each other (as shown in Fig. 1B, wherein tips 2a/2b are oriented away from each other on the “front” tweezer arm 8); and, the second tip of the second tip pair (2a) and the second tip of the third tip pair (2b) being oriented away from each other (as shown in Fig. 1B, wherein tips 2a/2b are oriented away from each other on the “rear” tweezer arm 9), the first tip of the second tip pair (2a) and the first tip of the third tip pair (2b) being oriented at a first obtuse angle (as shown in annotated Fig. 1A below); the second tip of the second tip pair (2a) and the second tip of the third tip pair (2b) being oriented at a second obtuse angle (as shown in annotated Fig. 1A below); and, the first obtuse angle and the second obtuse angle being equal to each other (see Fig. 1A; [0023]; tips on opposing arms line up for use, thereby having equal angles of divergence), and the third tip pair (2b) being a pointed tip pair (as shown in Fig. 1A; [0018]) in order to beneficially eliminate the need to both carry and prepare multiple multi-function instruments needed in an operation while further providing additional complimentary functions and capabilities provided by the multiple heads, thereby further reducing operation time while improving operation efficiency ([0001]; [0003]-[0005]; [0008]-[0009]; [0018]).  Therefore, it would have been 

    PNG
    media_image1.png
    396
    691
    media_image1.png
    Greyscale

Hussain in view of Cho, as applied above, teaches a dual ended tweezer comprising all the limitations of the claim except for a plurality of first ridges; the first tweezing arm comprises a first surface and a second surface; the first surface being positioned opposite the second surface about the first tweezing arm; the first surface and the second surface being positioned parallel with each other; the stabilizing tweezing arm being positioned adjacent the second surface; the plurality of first ridges being integrated into the first surface; and, the plurality of first ridges being distributed 
However, Abdullah teaches (see Fig. 6) a similar tweezer/forceps (50) comprising a plurality of first ridges (i.e. ridges expressly shown on arm 53 in Fig. 6; see claim 3; [0044]); the first tweezing arm (53) comprises a first surface (i.e. exterior-facing ridged surface, as shown in Fig. 6) and a second surface (i.e. interior-facing smooth surface, not shown in Fig. 6 but second surface of second arm is shown); the first surface being positioned opposite the second surface about the first tweezing arm (53) (i.e. opposed exterior and interior surfaces); the first surface and the second surface being positioned parallel with each other (i.e. as set forth in claim 1 above, the first and second arms of the primary reference to Hussain are expressly parallel to each other, as shown in Fig. 2 of Hussain, wherein Abdullah teaches the addition of ridges/serrations to the exterior surface of the arms); the stabilizing tweezing arm being positioned adjacent the second surface (i.e. as set forth in claim 1 above, the stabilizing arm of the primary reference to Hussain is disposed adjacent the second/interior surface of the first arm, as shown in Fig. 2 of Hussain); the plurality of first ridges being integrated into the first surface (as shown in Fig. 6); and, the plurality of first ridges being distributed across the first surface (as shown in Fig. 6), a plurality of second .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone 
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771